DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tracy (U.S. Patent No. 6,491,265).
Regarding Claim 20, Tracy discloses an assembly for holding a beverage container, comprising: a beverage holder 10 (Figure 1) comprising a base (Figure 1) and one or more sidewalls extending from the base (figure 1) and defining with the base a space for receiving a beverage container (Figure 1 and 6), wherein the base comprises an aperture (Figure 1) formed in the base and extending from an interior of the beverage holder to an exterior of the beverage holder (Figure 1); and a fastener 18 (Figure 1) for inserting through the aperture (Figure 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-12, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracy (U.S. Patent No. 6491265) in view of Sorth (U.S. Patent No. 3524614).
Regarding Claim 1, Tracy discloses an assembly for holding a beverage container, comprising: a beverage holder 10 (Figure 1) comprising a base (Figure 1) and one or more sidewalls (Figure 1) extending from the base and defining with the base a space for receiving a beverage container (Figure 1 and 6), wherein the base comprises an aperture extending from the recess to an exterior of the beverage holder (when combined with Sorth; figure 1); and a fastener 18 (Figure 1) for inserting through the aperture (Figure 1). Tracy does not disclose a recess formed in the base.  However, Sorth teaches a recess (figure 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tracy to include a recess, as taught by Sorth, in order to allow for a flat surface without interference.
Regarding Claim 2, Tracy discloses the fastener is configured to be inserted through an oarlock socket (capable of being inserted).
Regarding Claim 3, Tracy teaches all the limitations substantially as claimed except for a shank of the fastener has a diameter of about 1/2 inch.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a diameter of about ½ inch since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP2144.05 (III)(C).
Regarding Claim 4, Tracy discloses the fastener is a carriage bolt 18 (Figure 1).
Regarding Claim 5, Sorth teaches the recess is configured such that, when the fastener is inserted through the aperture from within the space for receiving the beverage container, a head of the fastener sits at least partially within the recess (Figure 2).
Regarding Claim 6, Sorth teaches the recess is configured such that, when the fastener is inserted through the aperture from within the space for receiving the beverage container, the head of the fastener sits wholly within the recess (Figure 2).
Regarding Claim 7, Tracy discloses the base is a circular base (Figure 6), and wherein the one or more sidewalls comprise a cylindrical sidewall extending from the base (Figure 1 and 6).
Regarding Claim 10, Tracy teaches all the limitations substantially as claimed except for the aperture is rectangular-shaped.  However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.
Regarding Claim 11, Tracy discloses a washer for receiving the fastener 68 (Figure 1).
Regarding Claim 12, Tracy discloses a locking device for locking the fastener to the beverage holder 17 (Figure 1).
Regarding Claim 15, Tracy teaches all the limitations substantially as claimed except for instructions for fastening the beverage holder to an oarlock socket.  However, it is well known in the art to include instructions in products that require assembly.
Regarding Claim 18, Tracy discloses a spacer 68 (figure 1) comprising an aperture (Figure 1) extending through the spacer and for receiving the fastener when inserted through the aperture of the base (Figure 1).  
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracy (U.S. Patent No. 6491265) in view of Sorth (U.S. Patent No. 3524614) and Kappeler (U.S. Patent No. 2875966).
Regarding Claim 8 and 9, Tracy and Sorth teach all the limitations substantially as claimed except for the base further comprises a drain hole formed therein where the drain hole extends from the recess to an exterior of the beverage holder.  However, Kappeler teaches a base (Figure 1) further comprises a drain hole 11 (Figure 1) formed therein where the drain hole extends from the recess to an exterior of the beverage holder (when combined with Tracy and Sorth, Figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tracy and Sorth to include a drain hole, as taught by Kappeler, in order to allow for drainage of the cup holder.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracy (U.S. Patent No. 6491265) in view of Sorth (U.S. Patent No. 3524614) and Harris et al. (U.S. Patent No. 4256281).
Regarding Claim 13, Tracy and Sorth teach all the limitations substantially as claimed except for the locking device comprises a wingnut.  However, Harris et al. teaches a wingnut 84 (Figure 7).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tracy and Sorth to include a wingnut, as taught by Harris et al., in order to assist in tightening.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracy (U.S. Patent No. 6491265) in view of Sorth (U.S. Patent No. 3524614) and Johnson ( U.S. Patent No. 1548688).
Regarding Claim 14, Tracy and Sorth teach all the limitations substantially as claimed except for the locking device comprises an elongate member for passing through an aperture formed within a shank of the fastener.  However, Johnson teaches the locking device comprises an elongate member for passing through an aperture formed within a shank of the fastener (Figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tracy and Sorth to include the above, as taught by Johnson, in order to help hold the fastener in place.
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracy (U.S. Patent No. 6491265) in view of Sorth (U.S. Patent No. 3524614) and Wolff (U.S. Patent No. 2987736).
Regarding Claim 16, Tracy and Sorth teach all the limitations substantially as claimed except for an oarlock socket.  However, Wolff teaches an oarlock 10 (Figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tracy and Sorth to include an oarlock, in order to assist in holding the cup holder upright.
Regarding Claim 17, Wolff teaches the oarlock socket comprises a bore extending therethrough 13 (Figure 6), and wherein the bore is configured to receive the fastener (capable of receiving the fastener).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff (U.S. Patent No. 2987736) in view of Tracy (U.S. Patent No. 6491265).
Regarding Claim 19, Wolff discloses a marine vessel 8 (Figure 1) comprising: an oarlock socket 10 (Figure 1).  Wolff does not disclose a beverage holder for receiving a beverage container wherein the beverage holder comprises a base attached to the oarlock socket.  However, Tracy teaches a beverage holder 10 (Figure 1) for receiving a beverage container  (Figure 1 and 6) wherein the beverage holder comprises a base (Figure 1) attached to the oarlock socket (when combined with Wolff).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wolff to include a beverage holder, as taught by Tracy, in order to allow for a beverage to be hold on a vessel.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733